DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0079917 to Kiyoto in view of U.S. Patent Application Publication No. 2012/0104374 to Allemand and further in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).
Kiyoto claims priority to foreign application JP-2015-152473 filed on July 31, 2015.

With respect to claim 25, Kiyoto teaches a heat insulation paint comprising fibrous conductive particles in a concentration of 2-30 wt% (Kiyoto, abstract, [0033], [0061]). Kiyoto teaches that the aspect ratio of the conductive particles is 10 or more, or even 10 to 10,000 (Kiyoto, [0051]-[0052]). Furthermore, Kiyoto teaches that the fibrous particles are nanowires (Kiyoto, [0060]) and that the average short axis length of the fibrous particles is 1-150 nm and the average long axis length is 5-25 microns ([0041]-[0044]). Kiyoto teaches that the fibrous conductive particles are made up of metals such as silver (Kiyoto, [0057]-[0058] and [0060]). The disclosure of Kiyoto on an 
With respect to a surfactant, Kiyoto teaches that additives such as surfactant are present in the paint (Kiyoto, [0163]-[0166]). Kiyoto may not expressly and/or literally disclose the specific concentration of surfactant although based on the fact that the surfactant is used as an “additive”, it is reasonably expected that its concentration is in small amount compared to the remaining components of the paint. Nevertheless, and assuming arguendo, it is to be noted that the use of a surfactant in a coating/film composition comprising silver nanowire has been known in the art, with the aim of stabilizing the coating composition and facilitating the film forming process, as that taught by Allemand (Allemand, [0042]). Allemand discloses the use of silver nanowires in paints/coatings wherein the concentration of such nanowires is 0.05-58wt% and the nanowires have an aspect ratio of more than 100 (Allemand, abstract, [0024], [0027], [0029], [0035], [0042]). Allemand teaches that a surfactant stabilizes the coating composition and facilitate the film forming process following deposition on the substrate (Allemand, [0042]). Therefore, Allemand provides specific motivation on why one of ordinary skill in the art would be interested to control the concentration of surfactant in a coating/film composition. It should, also, be noted that based on Allemand, a surfactant is not disclosed as a critical component of the coating composition; thus, it would be expected to have a very small and minimal concentration of it in the film/coating composition.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have obtained an optimum and workable range of the concentration of surfactant of Kiyoto based on the facts that surfactants stabilize the coating composition and facilitate the film forming process as that taught by Allemand and factors such as end use application and the thickness of the film.

The combination of Kiyoto in view of Allemand does not expressly and/or literally disclose the spacing between the silver nanowires.
Philip discloses a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). Philip, additionally, discloses that the conductivity of the film is controlled through the concentration of the silver nanowires in the film, and that below a certain nanowire concentration, the conductivity is zero because there would be no continuous current 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Kiyoto in view of Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught and showb by Philip, and the higher the concentration, the smaller the spacing between nanowires. Thus, achieving a spacing of from 200 nm to 1000 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, through routine experimentation, based on the teachings of Philip, and based on the end use application and the level of conductivity intended from the coating or film; as noted above, according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It is, additionally, noted that the original disclosure is silent to any criticality for the claimed range of 200-1000 nm for the spacing of the silver nanowires.
It is important to note that it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Kiyoto is drawn to a paint, and Allemand is drawn to a  Moreover, Philip is drawn to a conductive film, and as such, this reference is taken to be reasonably pertinent to the particular problem with which the applicant was concerned. The teaching of Philip clearly shows that the spacing of the nanowire has to be controlled because if they are too far apart, the conductivity between the terminals would be zero. Thus, Philip provides a reasonable basis to modify and control the spacing between the nanowires in a film/coating as detailed out above.

With respect to claim 26, the combination of Kiyoto in view of Allemand in view of Philip is taken to render claim 26 obvious; this is because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kiyoto with the teachings of Allemand in order to incorporate a concentration of about 50ppm to about 500ppm of a surfactant, or at least an amount having overlapping with this range, with the aim of stabilizing the coating composition and facilitating the film forming process following deposition on the substrate as those taught by Allemand (Allemand, [0042]). Additionally, the specific amount would, inevitably, depend on the type and thickness of the coating/film and end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally 
Moreover, it is to be noted that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 27, the combination of references renders claim 27 obvious; this is because Kiyoto, as the primary reference, teaches the use of a binder, wherein the binder can be an organic polymer binder such as polyacrylonitrile (Kiyoto, [0093] and [0099]) and this is taken to render a paint (i.e. film) of, at least, acrylic base obvious.

With respect to claim 28, the combination of references renders claim 28 obvious; this is in particular because Kiyoto teaches an aspect ratio of 10 or “more”, and in particular, an aspect ratio of 10 to 100,000 for the fibrous conductive particles (Kiyoto, [0051]-[0052]). Considering the fact that aspect ratio is the ratio of length to width, the reference is taken to render a nanowire length of about 10 to 50 microns, or at least a length having overlapping with this claimed range, obvious. Overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05).

With respect to claim 30, the combination of references is taken to render the claim obvious; this is, in particular, it would have been obvious before the effective filing date of the claimed invention to have modified Kiyoto in view of Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught by Philip (Philip, [0041]), and the higher the concentration, the smaller the spacing between nanowires. Thus, achieving a spacing of from 300 nm to 500 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan through routine experimentation, based on the teachings of Philip, and based on the end use application and the level of conductivity intended from the coating or film; as noted above, according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It is, additionally, noted that the original disclosure is silent to any criticality for the claimed range of 200-1000 nm for the spacing of the silver nanowires.

Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0104374 to Allemand in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).

With respect to claim 25, Allemand discloses coating compositions comprising metal nanostructures such as metal nanowires such as silver nanowires having an aspect ratio of more than 100 being present in an amount of 0.05-5 wt% of the coating composition (Allemand, throughout the reference, in particular, Abstract; [0029], [0030]). Paint is a coating composition. The amount of silver nanowires, disclosed in Allemand, falls within the claimed concentration of “less than about 10% by weight”. As for the aspect ratio, the disclosed range of “more than 100” has overlapping with the claimed range of “at least 500”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Allemand, additionally, discloses the use of one or more agents such as surfactant to stabilize the coating composition and facilitate the film forming process (Allemand, [0042]).
Although Allemand does not specifically and/or literally disclose the specific concentration of surfactant to be “from about 50 ppm to about 500 ppm”, it would have been obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have identified the optimum concentration for the surfactant depending on the type of film/coating intended to be formed considering the fact that the reference discloses that materials such as surfactants would serve to stabilize the coating composition and facilitate the film forming process following deposition on the substrate (Allemand, [0042]); therefore, a concentration of from about 50 ppm to about 500 ppm as claimed, or an amount having at least an overlapping with this claimed range, is taken to be within the scope of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
With respect to the claimed dry mil thickness of at least about 0.5 mils, it is to be noted that although Allemand may disclose a thickness of 10-300 nm, the thickness of the coating would inevitably depend on the amount of the coating composition applied onto a substrate which would, reasonably, depend on the end use application of the coated substrate. Therefore, despite said disclosure in Allemand, it would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have modified the thickness of the coating composition based on the end use application to be within or, at least, have overlapping with the claimed range of “at least about 0.5 mils” (i.e. at least about 12.7 microns) motivated the fact that according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. 
Allemand does not expressly and/or literally disclose the spacing between the silver nanowires.
Philip discloses a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). Philip, additionally, discloses that the conductivity of the film is controlled through the concentration of the silver nanowires in the film, and that below a certain nanowire concentration, the conductivity is zero because there would be no continuous current path because the nanowires would be spaced too far apart due to low concentration (Philip, [0041]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught by Philip, and the higher the concentration, the smaller the spacing between nanowires. Thus, achieving a spacing of from 200 nm to 1000 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan through routine experimentation, based on the teachings of Philip, and based on the end use application and the level of conductivity intended from the coating or film; as noted above, according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly 

With respect to claim 26, as noted above, although Allemand may not literally and/or expressly disclose a value for the concentration of the surfactant, it would have been obvious and well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have identified the optimum concentration for the surfactant depending on the type of film/coating intended to be formed considering the fact that materials such as surfactants would serve to stabilize the coating composition and facilitate the film forming process following deposition on the substrate (Allemand, [0042]). Therefore, a concentration of about 50 ppm as claimed is taken to be within the scope of a skilled artisan. It should, also, be noted that the agents recited in paragraph [0042] of Allemand are not the critical components of the disclosed coating compositions, and therefore, it would be reasonable to envision that their concentrations would be minimal in the coating/film compositions. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re 

With respect to claim 27, Allemand discloses a liquid carrier such as water for the coating composition (Allemand, [0037]-[0038]), and this is taken to render the fact that the coating composition is water-based obvious.

With respect to claim 28, Allemand discloses that the silver nanowires have a diameter of less than 1000 nm, even less than 100 nm (Allemand, [0029]). Considering the fact that the aspect ratio of the silver nanowires is disclosed to be “more than 100”, obtaining a length for the silver nanowires which would have, at least, an overlapping with the claimed range of about 10 to 50 microns is well within the disclosure of the reference. As noted above, overlapping ranges have been held to establish prima facie obviousness (See MPEP 2144.05).

With respect to claim 30, the combination of Allemand in view of Philip is taken to render claim 30 obvious; this is, in particular, because although Allemand does not expressly and/or literally disclose the spacing between the silver nanowires in the coating composition, achieving a spacing of from 300 nm to 500 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan through routine experimentation, and based on the teachings of Philip on the fact that the spacing between nanowires is controlled by the concentration of the nanowire, and below a certain level of concentration, the .

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Considering the fact that Applicant has not provided any new argument with the filing of an RCE filed on 11/22/2021, the argument presented on 09/16/2021, which was responded in the Advisory mailed on 09/28/2021, is being responded here again. 

Applicant has argued that Allemand and Philip, JR are directed to transparent conductive films that are used in liquid crystal displays which are used on mobile phones or the like, and Applicant has, further, argued that it is critical for the proper functioning of a touchscreen that the coating be transparent. Applicant has then quoted paragraph [0007] of Allemand to show that said reference is drawn to a transparent conductive coating. Applicant, furthermore, has referred to Philip, JR and that said reference, as argued by Applicant, is drawn to transparent conducive films (see page 9). In addition, Applicant has argued that the concentration of silver nanowires in the claimed coating is significantly greater than the nanowire concentration in the touch screen applications. Applicant, additionally, has argued that the claimed concentration show unexpected results in that the relatively high nanowire concentration yield nanowire spacing that is typically smaller than the wavelength of the heat produced through the nanowire junctions, which in turn, has been found to greatly 
The examiner, respectfully, submits that with respect to the first set of rejections (i.e. Kiyoto in view of Allemand in view of Philip, Jr), Kiyoto, as the primary reference, clearly is drawn to heat insulating paint comprising nanowires of silver which would satisfy the claimed length to diameter ratio and teaches the use of surfactant as well. As noted in the previous Final Office Action (see page 15 of Final Office Action), and repeated above, a prior art reference needs to be either in the field of Applicant's endeavor or be reasonably pertinent to the particular problem with which the Applicant was concerned. In this first set of rejection, it is taken that Kiyoto is in the field of Applicant's endeavor and Allemand and Philip, JR., are, at least, reasonably pertinent to the particular problem with which Applicant was concerned. Kiyoto does not teach that the paint consists of nanowires; in fact, other components are present in the paint composition of Kiyoto, which would make it inevitable that there has to be spacing between the nanowires. Philip, JR, as detailed out in the previous Office Action, provides motivation on why it would be obvious to a skilled artisan, before the effective filing date of the claimed invention, to control the spacing; thus, obtaining an optimum or workable range of spacing would be well within the scope of a skilled artisan through routine experimentations. Moreover, with respect to the argument drawn to Allemand and Philip, JR, teaching transparent conductive films, it is respectfully submitted that the present Application under examination is also open to achieve transparency using the claimed composition having the claimed nanowires. This is because Applicant, in paragraph [0077], lines 5-7 states “As mentioned, it can even be used to cover almost 
Moreover, with respect to argument drawn to the presence of unexpected results, i.e. Table 2 in the original specification, which appears to be the only Table showing some level of claimed composition in claim 25, it is respectfully submitted that this Table is not found commensurate in scope with the claims under examination. This is because there is no indication in said Table as to, at least, the length/diameter ratio and spacing of nanowire. In addition, it is important to note that MPEP 716.02(d) states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). However, this has not been established for the claimed language. Furthermore, the claims generally recite "surfactant" but do not specify the specific compound used as surfactant. Thus, in conclusion, Table 2 is not found commensurate in scope with the claims. 
With respect to the second set of rejection (i.e. Allemand in view of Philip, JR.), as noted above, they are, at least, pertinent to the particular problem with which Applicant was concerned. Allemand is drawn to coating compositions, and the claims 
Applicant has, also, argued that Philip, JR. specifically teaches that increasing the concentration of nanowires too much will negatively impact transparency, so while a very low concentration would result in an open circuit, a very high concentration would result in an opaque screen (see Applicant's argument, page 12).
The examiner, respectfully, submits that Philip, JR. is used as a reference providing motivation and reasons as to why one of ordinary skill in the art, before the effective filing date of the claimed invention, would be motivated to control the spacing between the nanowires, and this provides sufficient basis for either of the combination of references to render controlling and modifying the nanowire spacing obvious and obtain workable range through routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0227162 to Kruchenberg


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731